Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Regarding Claim 14,
Claim 14 is objected to because of the following informalities:  The 4th line of the claim states, "to teach other" instead of "to each other".  Appropriate correction is required.

Regarding Claim 16,
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 7-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 20060249626 A1) in view of Verhuizen et al. (EP 3231702 A1).

Regarding Claim 1, Simpson teaches a spar joint configured for joining a first aerodynamic box and a second aerodynamic box (Fig. 9C left/right side) so as to form an airfoil profile of an aircraft, the first aerodynamic box having a first aerodynamic skin, the second aerodynamic box having a second aerodynamic skin (Fig. 9C outer skins), wherein the spar joint comprises: a first spar (Fig. 9C left C-spar) having at least one first spar contact surface configured to engage another spar contact surface; a second spar (Fig. 9C right C-spar) having at least one second spar contact surface configured such that, when the first and second spars are fixed to each other, the first and second spar contact surfaces engage each other in a manner forming a contact plane (Contact planes between the C-spars).
	Simpson fails to explicitly teach the first and second spar contact surfaces are inclined such that the intersection is positioned further outward relative to a position of the first and second spar contact surfaces.
	However, Verhuizen teaches the first and second spar contact surfaces are inclined such that the intersection is positioned further outward relative to a position of the first and second spar contact surfaces (Fig. 1 angled upper/lower flanges).
	Simpson and Verhuizen are considered analogous to the claimed invention as they are in the same field of aircraft lift device spar design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spar structure of Simpson with the angled contact plane of Verhuizen. Using an angled connection plane, it would simplify manufacturing the aerodynamic shape. As stated in Verhuizen in Par. [0029], “By inclining the connecting structures 8a, 8b with respect to the chord line 3 of the airfoil shaped body 2, it may be easier to manufacture the airfoil shaped body 2 as well as it may be easier to insert the profiled structure into the receiving space 10 provided by the connecting structures 8a, 8b of the airfoil shaped body 2.” 

Regarding Claim 2, Simpson and Verhuizen teach the limitations set forth in Claim 1.
	Verhuizen further discloses the first and second spar contact surfaces are inclined such that the intersection is positioned further outward relative to a position of the first and second spar contact surfaces (Fig. 1; Planes from the spar flanges intersect outside of the apparatus).

Regarding Claim 4, Simpson and Verhuizen teach the limitations set forth in Claim 1.
	Verhuizen further discloses the first spar contact surface is inclined towards aft in a chordwise direction or the second spar contact surface is inclined towards front in the chordwise direction (Fig. 1; Planes from the spar flanges intersect aft of the spars).

Regarding Claim 5, Simpson and Verhuizen teach the limitations set forth in Claim 1.
	Verhuizen further discloses the first spar includes an upper first spar contact surface that is facing upward and a lower first spar contact surface that is facing downward, wherein the upper first spar contact surface and the lower first spar contact surface are inclined towards aft in a chordwise direction (Fig. 1; Planes from the spar flanges incline in the aft direction).

Regarding Claim 7, Simpson and Verhuizen teach the limitations set forth in Claim 1.
	Simpson further discloses the first spar includes at least one first leg portion that is protruding towards aft in a chordwise direction and the first spar contact surface is disposed on the first leg portion (Fig. 9C left C-spar flanges).

Regarding Claim 8, Simpson and Verhuizen teach the limitations set forth in Claim 1.
	Simpson further discloses the second spar includes at least one second leg portion that is protruding towards aft in a chordwise direction and the second spar contact surface is disposed on the second leg portion (Fig. 9C right C-spar flanges).

Regarding Claim 9, Simpson and Verhuizen teach the limitations set forth in Claim 1.
	Simpson further discloses at least one of the first spar includes upper and lower first leg portions which extend towards aft in a chordwise direction and a first intermediate portion that is integrally formed with the upper and lower first leg portions (Fig. 9C left C-spar flanges), and arranged to be vertical (Fig. 9C left C-spar vertical element), or the second spar includes upper and lower second leg portions which extend towards aft in a chordwise direction and a second intermediate portion that is integrally formed with the upper and lower second leg portions (Fig. 9C right C-spar flanges), and arranged to be vertical (Fig. 9C left C-spar vertical element).

Regarding Claim 10, Simpson and Verhuizen teach the limitations set forth in Claim 1.
	Verhuizen further discloses the first spar and the second spar define a cavity therebetween (Cavity shown between spar elements shown in Fig. 1).

Regarding Claim 11, Simpson and Verhuizen teach the limitations set forth in Claim 1.
	Simpson further discloses the first spar includes at least one first collateral surface that is facing inward and is inclined such that, when the first and second spars are fixed to each other, the first collateral surface is parallel to the second aerodynamic skin arranged opposite of the first collateral surface (Fig. 9C Flange planes parallel to the aerodynamic skin).

Regarding Claim 12, Simpson and Verhuizen teach the limitations set forth in Claim 1
	Simpson further discloses the second spar includes at least one second collateral surface that is facing outward and is configured such that, when the first and second spars are fixed to each other, the second collateral surface is facing towards and parallel to the second aerodynamic skin (Fig. 9C Flange planes parallel to the aerodynamic skin).

Regarding Claim 15, Simpson teaches an aerodynamic box configured to form an airfoil profile of an aircraft, the aerodynamic box comprising: an aerodynamic skin (Fig. 9C outer skins), and a spar (Fig. 9C left C-spar) that has at least one spar contact surface configured for engaging another spar (Fig. 9C right C-spar).
Simpson fails to explicitly teach the spar contact surface is inclined such that a first imaginary plane that is an extension of the spar contact surface in a chordwise direction forms at least one intersection with a second imaginary plane that is originating from a chordwise extremal end of the aerodynamic skin.
However, Verhuizen teaches the spar contact surface is inclined such that a first imaginary plane that is an extension of the spar contact surface in a chordwise direction forms at least one intersection with a second imaginary plane that is originating from a chordwise extremal end of the aerodynamic skin (Fig. 1 angled upper/lower flanges). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spar structure of Simpson with the angled contact plane of Verhuizen. Using an angled connection plane, it would simplify manufacturing the aerodynamic shape. As stated in Verhuizen in Par. [0029], “By inclining the connecting structures 8a, 8b with respect to the chord line 3 of the airfoil shaped body 2, it may be easier to manufacture the airfoil shaped body 2 as well as it may be easier to insert the profiled structure into the receiving space 10 provided by the connecting structures 8a, 8b of the airfoil shaped body 2.”

Regarding Claim 16, Simpson and Verhuizen teach the limitations set forth in Claim 1.
	Verhuizen further discloses an airfoil profile configured for forming an aerodynamic surface of an aircraft, the airfoil profile comprising an airfoil box and a trailing edge box that are attachable to each other by means of a spar joint according to claim 1 (Fig. 1 trailing edge wing box shown to the left of spar structures).


Regarding Claim 17, Simpson and Verhuizen teach the limitations set forth in Claim 15.
	Verhuizen further discloses an airfoil profile configured for forming an aerodynamic surface of an aircraft, the airfoil profile comprising an airfoil box and a trailing edge box that are each formed as an aerodynamic box according to claim 15 (Fig. 1 trailing edge wing box shown to the left of spar structures).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 20060249626 A1) in view of Verhuizen et al. (EP 3231702 A1) and further in view of Ross et al. (US 20160176500 A1).


Regarding Claim 13, Simpson and Verhuizen teach the limitations set forth in Claim 9.
	Simpson and Verhuizen fail to explicitly teach at least one of the first leg portions or the second leg portions has a taper, and the taper is defined by the surfaces disposed on the respective leg portion.
	However, Ross teaches at least one of the first leg portions or the second leg portions has a taper, and the taper is defined by the surfaces disposed on the respective leg portion (Fig. 1 element 136; tapered spar flange).
	Simpson, Verhuizen and Ross are considered analogous to the claimed invention as they are in the same field of aircraft wing spar design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spar system of Simpson in view of Verhuizen with the tapered flanges of Ross. Doing so would reduce the weight of the spar while maintaining structural support.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 20060249626 A1) in view of Verhuizen et al. (EP 3231702 A1) and further in view of Fong et al. (US 10011345 B2).


Regarding Claim 14, Simpson and Verhuizen teach the limitations set forth in Claim 1.
	Simpson and Verhuizen fail to explicitly teach the first and second spars each comprise a fastener opening formed in the respective leg portions, the fastener opening configured for accommodating a fastener, so as to fix the first and second spars to each other.
	However, Fong teaches the first and second spars each comprise a fastener opening formed in the respective leg portions, the fastener opening configured for accommodating a fastener, so as to fix the first and second spars to each other (Fig. 14 elements 65 and 66).
	Simpson, Verhuizen and Fong are considered to be analogous to the claimed invention as they are in the same field of aircraft wing spars. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spar connections of Simpson and Verhuizen with the fastener of Fong. Doing so would allow for a secure connection between spars. Fasteners are known in the art to connect two spars or spars to a skin.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644